NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                 Submitted May 23, 2007*
                                  Decided May 31, 2007


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. JOEL M. FLAUM, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge

No. 06-2245                                                 Appeal from the United
                                                            States District Court for the
BENYEHUDAH WHITFIELD,                                       Northern District of Illinois,
     Plaintiff-Appellant,                                   Western Division.
              v.
                                                            No. 02 C 50387
ILLINOIS DEPARTMENT OF CORRECTIONS, et al.,                 Philip G. Reinhard, Judge.
      Defendants-Appellees.


                                            Order

    Benyehudah Whitfield sued the Illinois Department of Corrections (which holds
him as a prisoner) and 31 of its employees. His grievance stems from the food he re-
ceived after converting from Islam to the African Hebrew Israelite faith, one tenet
of which is a vegan diet. Although the prison has furnished him a vegan diet since
2003, he complains that the change took too long (he converted in 2002), and that
when he undertook a hunger strike to protest the delay the prison allowed him to
imperil his health and retaliated for the inconvenience he had caused. Most of his
claims, against most defendants, were dismissed on the pleadings, and the rest
were resolved in the (remaining) defendants’ favor by summary judgment.




    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-2245                                                                     Page 2


    We have little to add to the district court’s explanations and affirm without the
need for repetitive exposition—except with respect to Whitfield’s claim for damages
on account of the delay in providing a vegan diet. Whitfield advances several consti-
tutional theories, such as the free exercise clause of the first amendment and the
equal protection clause of the fourteenth (he thinks that adherents to other faiths
received better treatment), all of which the district court resolved against Whitfield
on the merits, relying principally on Kaufman v. McCaughtry, 419 F.3d 678 (7th
Cir. 2004), a decision that did not deal with religious diets. Although statutory
claims take priority to constitutional ones, the district judge declined to address
Whitfield’s argument that the Religious Land Use and Institutionalized Persons Act
(RLUIPA), 42 U.S.C. §§ 2000cc to 2000cc–5, required the prison to accommodate his
religious dietary needs more promptly. When granting summary judgment, the dis-
trict court wrote that Whitfield had not “alleged” a violation of RLUIPA and that
“[p]laintiff cannot seek to add such a claim at this stage of the litigation.”

    Whitfield had indeed advanced an argument based on RLUIPA. The district
court’s cryptic response appears to reflect a view that legal theories must appear in
the complaint. When opposing defendants’ motion to dismiss the complaint, Whit-
field invoked the Religious Freedom Restoration Act, 42 U.S.C. §§ 2000bb to
2000bb–4, which City of Boerne v. Flores, 521 U.S. 507 (1997), held may not be ap-
plied to the states. The RLUIPA, based on the spending power, applies only to
states that accept federal grants and thus is not subject (as RFRA is) to the limits of
national power under §5 of the fourteenth amendment. The statutes are substan-
tively identical with respect to prisoners’ entitlements. As the district court (appar-
ently) saw matters, however, the complaint’s failure to mention RLUIPA was a fatal
misstep. What is implicit in the district court’s explanation is explicit in the appel-
lees’ brief, which argues at length that Whitfield forfeited his rights under RLUIPA
when he did not amend his complaint to rely on that statute.

   Yet nothing in Fed. R. Civ. P. 8 suggests that complaints must contain legal cita-
tions or arguments, and we have held that they need not. See, e.g., Bartholet v. Rei-
shauer A.G., 953 F.2d 1073 (7th Cir. 1992). The Federal Rules of Civil Procedure
has an appendix of forms that “are sufficient under the rules”. Fed. R. Civ. P. 84.
None of the form complaints in the official appendix specifies the statute or rule of
common law that supports the claim; it follows that legal citations are not required.
A prisoner’s complaint must have a legal foundation, see Neitzke v. Williams, 490
U.S. 319, 325 (1989), or it will be dismissed under 28 U.S.C. §1915A(b) or Fed. R.
Civ. P. 12(b)(6). But the complaint need not spell out that basis; that’s the function
of motions and briefs.

    The RLUIPA supplies a foundation for Whitfield’s complaint, and he is entitled
to a decision on the merits. Statutory theories take priority over constitutional ones;
federal courts should not make unnecessary constitutional decisions. The district
court has yet to consider a statutory theory that is antecedent to Whitfield’s consti-
tutional arguments. The judgment of the district court is affirmed, except with re-
spect to the claim based on delay in providing a vegan diet, and the case is re-
manded for action consistent with this order. We suggest that the district court stay
further proceedings pending this court’s decision in Koger v. Bryan, No. 05-1904,
which presents a closely related question.